Title: To James Madison from John Armstrong, Jr., 14 December 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 14 December 1808.

The russian & french Couriers, who have just returned from England, bring a peremptory refusal from Great Britain, to negociate on the bases which have been offered.  As this refusal can scarcely fail to produce new irritation on the part of the Emperor, so it may be expected to produce also a firmer adherence to his decrees.  On the other hand the motives on the part of Russia to procure a relaxation of these decrees, are no doubt, much encreased by this event.  I have but a moment before the Mail closes to add, that I am, with very high Consideration, Your Most Obedient & very humble servant

John Armstrong

